This office action is in response to the amendments filed on 05/24/2022. Claims 1-5, 7-18, 20-32 are currently pending in the application. 
Allowable Subject Matter
Claims 1-5, 7-18, 20-32 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsuehhua on 06/03/2022.

Claim 7 of the application has been amended as follows: 
7. (Currently Amended) A radiation imaging system comprising:  
a setting information storage configured to store setting information to be used for radiation imaging; 
a setting information backup unit configured to back up the setting information stored in the setting information storage; and 
a control unit configured to restore, in a case the setting information storage has failed, the setting information in the setting information storage, based on the setting information backed up in the setting information backup unit; 
wherein the setting information backup unit is connected to the setting information storage when backing up the setting information in the setting information storage, and the setting information backup unit is disconnected from the setting information storage after backing up the setting information in the setting information storage.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1-5, 7-18, 20-32 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 13-14, 26: “…restoring, in a case the setting information storage experiences a self-unrepairable failure, the setting information in the setting information storage, based on the setting information backed up in the setting information backup units wherein the restoring the setting information including: reading out the setting information stored in the setting information backup unit; storing the setting information in the setting information storage; and restoring the setting information in the setting information storage.…”;

Claim 7, 20, 29, “…. t9he setting information backup unit is connected to the setting information storage when backing up the setting information in the setting information storage, and the setting information backup unit is disconnected from the setting information storage after backing up the setting information in the setting information storage.…”;

Claim 8, 21, 30, “….the setting information backup unit is connected to the setting information storage when reading out the setting information stored in the setting information backup unit and storing the setting information in the setting information storage, and the setting information backup unit is disconnected from the setting information storage after reading out the setting information stored in the setting information backup unit and storing the setting information in the setting information storage…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Nishijima teaches a medical imaging device which is provided in a facility of a client; and an analyzing device which collects one or a combination of device identification setting information, device status information and client's operation data concerning the medical imaging device from the medical imaging device, analyzes a problem in operation concerning the medical imaging device of the client based on the device identification setting information, the device status information or the client's operation data which are collected, and outputs an analysis result to the medical imaging device.
Prosser teaches an apparatus for managing the provision of radiotherapy treatment. The method includes storing a database of calibration settings for a plurality of components of a first radiotherapy system. The calibration settings may be used by the first radiotherapy system to translate treatment plans into instructions for the plurality of components to carry out.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114